Citation Nr: 1702116	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  12-31 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for left knee degenerative arthritis.

2.  Entitlement to a disability rating in excess of 10 percent for left knee instability.

3.  Entitlement to a disability rating in excess of 10 percent for right knee degenerative arthritis, post-op arthroscopic repair of medial meniscus tear. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to May 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which continued 10 percent ratings for the left knee degenerative arthritis, left knee instability, and right knee degenerative arthritis.

In October 2015, the Board remanded the case for the Veteran to be scheduled for a requested hearing.  The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in April 2016. 

The Board notes that the RO issued a rating decision in July 2016 that addressed 29 issues.  The Veteran submitted a notice of the disagreement with 11 of those issues in late December 2016.  While the Veterans Appeals Control and Locator System (VACOLS) does not yet show that the RO has noted receipt of the NOD, the Board anticipates that the RO will be issuing a statement of the case on those issues, and the Board will take no further action on those issues at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran last underwent VA examination of his left and right knee disabilities in August 2013.  The Veteran testified before the undersigned that his left and right knee disabilities had worsened since that examination.  Further, the record shows that a right knee meniscectomy was performed in August 2015.  

Moreover, in a recent holding, the Court held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The examinations of record do not include such testing.  

Consequently, the Board finds that a new VA examination is necessary in this case and a remand is therefore necessary at this time.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Correia, supra. 

Additionally, the Veteran's wife testified at the April 2016 hearing that the Veteran had an upcoming appointment with a private orthopedic surgeon, Raymond Shea, M.D.  (The physician's name is misstated as Shade in the hearing transcript.)  The most recent records in the claims file from Dr. Shea are dated in February 2016; records subsequent to that date should be requested.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, obtain records of the Veteran dated from February 2016 onwards from Dr. Raymond Shea in Louisville, Kentucky and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral knee disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Full range of motion testing must be performed where possible.  The bilateral knees should be tested in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  Additionally, the examiner should also provide commentary regarding functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner must address the presence and severity of any instability of either knee.

Then, the examiner must estimate the effect of all functional losses, including due to pain, incoordination, lack of endurance, weakness, fatigability, and flare-ups, etc., by equating the disability experienced due to all such losses to loss of motion (stated in degrees) beyond what is shown clinically (e.g., the examiner should estimate the level of disability caused by the combined effect of all functional losses and identify the level of limited motion that would equate to such a level of disability).  This should be done for both flexion and extension.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




